                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LEJEUNE, G. Individually and on behalf of                  CIVIL ACTION
T.T.,
                   Plaintiff,

              v.
                                                           NO. 17-4965
KHEPERA CHARTER SCHOOL, PEDRO
RIVERA AND THE COMMONWEALTH
OF PENNSYLVANIA DEPARTMENT OF
EDUCATION,
               Defendants.



                                           ORDER

AND NOW, this 23rd day of September, 2019, upon consideration of Plaintiffs Motion for

Attorney's Fees and Costs (ECF 76) and Defendants' responses thereto (ECF 78 and ECF 79),

IT IS ORDERED that:

   1. Khepera Charter School shall pay to Plaintiff attorney's fees in the amount of

      $14,412.83;

   2. The Pennsylvania Department of Education shall pay to Plaintiff attorney's fees in the

      amount of $72,521.14;

   3. Costs shall be borne equally by Defendants.

                                                       THE COURT:
